THELI'ITORNEYGICNERAI.
                                 OFTEXAS
                                               Auwrmr.              TBCXAS            78711




                                                                      May     27,     1975


The     Honorable             Joe    Wyatt,            Jr.                                      Opinion        No.      H-           617
Chairman
Legislative            Property                Tax     Committee                                Re:      Time        of expiration              of the
105 West         Riverside            Drive                                                     appropriation                to the        Legislative
Austin,         Texas          78704                                                            Property          Tax        Committee.


Dear      Chairman             Wyatt:


               You     have     asked            our        opinion     on the            duration         of an appropriation                    to the
Legislative            Property                Tax     Committee.               Acts            1973,      ch.       223,     p.      519 [codified
as     V. T. C. S.,         art.      7100,           $41 provides              in part:


                            sec.      1. . . . All                 moneys       deposited               in this         special
                            fund      and        any        unexpended           balance               remaining             in the
                            fund      on June               1, 1973,        shall         be and        the      same        are
                            hereby             appropriated                 to the        use     of the       Property              Tax
                            Committee                  in carrying             out the           tasks        assigned             under
                            this     Act,            the    funds      thus     appropriated                   to be disbursed
                            upon      written               orders       of the       Committee,                  with       an annual
                            accounting                 by the         Committee             to be filed              wi,th    the State
                            Auditor.                 This      appropriation                is     made        for     a two-year
                            period             beginning           June       1, 1973.


                            sec.          2.      This       Act      takes     effect           June      1, 1973.


               However,             the        conference             committee             report         did       not     receive         a record
vote     in the House               of Representatives,                        and        it is asserted               that        the Act      did      not
become          effective          until        Augu,st        27,     1973,        which         is    ninety        days         after     adjourn-
ment      of the       Legislature.                    We     need      not    decide            whether          the bill          became        effective
on June         1, 1973,       or     on August                27,     1973,        for     in our         view       the     effective         date      of the
Act     does     not    control            the       date     on which         this        appropriation                   expires.




                                                                       p.     2732
The     Honorable             Joe     Wyatt,          Jr.      - Page          2       (H-617)




            The        Act     appropriates                 funds       for     a two        year     period        beginning         June         1,
1973.      That        period         expires          May      31,     1975.          Even         though        the funds       may        not
have     become          available          until       August          27,        1973,      the failure           of the House             of
Representatives                 to vote         to give         early         effect       to the bill         cannot      be construed
to extend        the appropriation                     to a period              ending        two     years        after    the     effective
date    of the Act.


            The        Legislature              is    presumed                to have        chosen         the    words      it uses        with
care,      and    its    intention          must         be found             in the       language          of the      statute.       Railroad
Commission              of     Texas       v.    Miller,            434 S.W. 2d 670        (Tex.        Sup.    1968).           The
language         the    Legislature                  chooses        cannot          be ignored.               Perkins        v.     State,         367
S.W. 2d 140 (Tex.              Sup.        1963).          Accordingly,                 it is    our      opinion      that     the
appropriation                to the    Legislative               Property              Tax     Committee              expires        on May             31,
1975.


                                                            SUMMARY


                              The     appropriation                 to the         Legislative          Property           Tax
                              Committee               expires         May          31, 1975.




                                                                                              OHN      L.      HILL
                                                                                           Attorney           General        of Texas


APPROVED:




                                            First           Assistant



C.     ROBERT           HEATH,             Chairman
Opinion      Committee


jwb




                                                                      p.       2733